Daly, J.
The short period that has elapsed between the close of the argument and the time for the decision of this motion, has barely sufficed to enable me to do more than examine the large number of authorities cited in the course of it; and in deciding the motion, I am enabled only to express my views in a very general way. I think the point is well taken that an action cannot be maintained in this court, or in any court of this State, to recover a pecuniary satisfaction in damages for a wilful injury to the person, inflicted in another State, where, at the time of the act, both the wrongdoer and the party injured were domiciled in that State as resident citizens. It is a general principle of the law, that every right withheld should have its remedy, and every wrong done its proper redress; but in applying this broad principle, the distinction must not be lost sight *327of, between those actions which are brought for the purpose of obtaining that to which the plaintiff has a right, and those which partake of the double character of a private injury and a public wrong.
To the latter class belong actions for violence done to the person, and this is an action of that kind. It is for forcibly seizing the person of the plaintiff, restraining him of his liberty, and causing him to be transported by force out of and beyond the limits of California,—an act intentionally and wilfully done, and therefore falling within that class of cases, in which, from the tendency of such an act to disturb the public peace, there is both a crime or misdemeanor, as well as a private injury. By the law of this State—and I must presume, until the contrary is shown, that the laws of California are the same—such an act, if it had occurred here would subject tire offender to fine and imprisonment, as well as to a civil action for damages at the suit of the injured party, in which action the jury would be entitled to take into consideration the effect or tendency of such an act to disturb the public peace ; and in view of its public tendency or effect they would have the right to go beyond what might suffice as a compensation or reparation to the injured party, and enhance the damages by way of punishment to the offender. This right on the part of a jury in such an action to give punitory or vindictive damages has been recognized by the Court of Appeals in the late case of Thompson a. Keareber (7 Am. Law Reg., 50), and must now be regarded as the law in this State. And this element—tire consideration of the offence offered to the peace and good order of the State, as a ground for imposing enhanced or additional damages by way of punishment—shows that there is embraced in every such action, not only reparation to the injured individual, but also, in addition, pecuniary satisfaction, enforced for the general welfare and benefit of the community or State.
By the comity of nations, the courts of all civilized countries lend their aid, as a general rule, to enable a party to obtain that to which he has a right, where, from the nature of the subject-matter and the position of the parties, it is in their power to do so ; but it does not follow from this that they will undertake to redress every wrong that may have happened in any part of thQ world, because the parties, plaintiff or defend*328ant, may afterwards happen to be within their jurisdiction. The extent to which they will go, upon the principle of comity I have stated, is, I think, neither doubtful nor uncertain, but very clearly defined.
In view of the intercommunication between the people of all countries, that springs out of commerce, and the multiplied relations and infinite interests to which it gives rise, courts of justice have recognized and acted upon the maxim, debitum etcontractus suntnullius loci; for debts or contracts cannot be regarded as having any fixed place or locality, and the nature of such obligations and the duty of enforcing them, where the ability exists, is and ought to be recognized by every tribunal.
Hence, contracts wherever made, or whoever may be the parties that entered into 'them, have always been enforced when jurisdiction of the parties is obtained, by the courts of this country or of England; and several cases in this country authorize the further.conclusion, that actions to recover compensation for injury done to personal joroperty comes within the reason of the rule upon which this comity is founded. But the invasion of the personal liberty of an individual, either by an assault upon his person, the restraint of his liberty, or any other unlawful employment of force to the detriment or injury of his person, stands upon a very different footing; and where redress may be had at the tribunal of the State or country where his person was assaulted or his liberty was 'invaded, I know nothing in the principles or the policy of the law authorizing other tribunals to interfere for the redress of such an injury, but very weighty reasons against it. Without suggesting other considerations, this case itself affords a sufficient illustration.
The injury here complained of was the deliberate act of an extensive body organized in the city of San Francisco under the name of a Vigilance Committee, assuming for the time being in that city the functions of government, acting in concert, maintaining an armed force, seizing persons accused of crimes and publicly putting them to death. And the question involved in such a movement or social irruption, so public in its object and so deliberate in its action, namely, whether it was an unwarrantable exercise of power or a political necessity, is more appro*329priately examined, and can be better ascertained within the limits of the State where it occurred, than before the tribunals of other States or of other countries. The duty of any government or State to protect the person of the citizen against unlawful violence, and to enforce his right to reparation from the wrongdoer who lays violent hands upon him, is founded upon the principle laid down by Lord Coke in Calvin’s case, that allegiance and protection are reciprocal; and hence, as between British subjects, wherever throughout the British dominions the reciprocal obligation of allegiance and protection extends, the courts of Westminster Hall have entertained jurisdiction of actions for injuries to the person. Within this class are the many cases cited upon the argument, in which the governors of distant colonies, or official persons, have been held to answer for personal torts.
The case of Rafael a. Verelst (2 W. Blacks., 1055) forms no exception; for, although the unlawful seizure of the plaintiff’s person in that case was in the province of Oude, in the dominions of Sujah Dowlah, an independent prince, the plaintiff’s imprisonment was continued in the province of Bengal, of which the defendant was president. The British courts, moreover, in recognition of the duty of British subjects to obey the laws, will hold them amenable for injuries done within the British dominions to strangers or foreigners. This was the case of Eafael in the case just referred to, who was an Armenian merchant; but it is more strongly illustrated by the case of Tivelat a. Morrison (Yelv., 198), in which a merchant of Brabant, trading in England, maintained an action against a British subject for calling him a bankrupt in England; and in Pisaui a. Lawson (9 Bing. N. C., 90), in which a foreigner, residing and living at the time in Constantinople, maintained an action in the Common Pleas for a libel published concerning him in England.
Eesident strangers or foreigners, as they owe obedience to the laws, are entitled to the protection of the laws; hence, in English courts, actions between foreigners for injuries to person or property occurring within the British dominions may be maintained; but this is the limit, and I think no case will be found in the whole course of English jurisprudence in which an action for an injury to the person, inflicted by one foreigner *330upon another in a foreign country, was ever held to he maintainable in an English court.
The only thing bearing upon the subject is the remark of Lord Mansfield in Mostyn a. Fabrigas (1 Cowp., 161), in which he questions the existence of the right. The absence of all authority in England upon such a point is almost as conclusive as an express adjudication denying the existence of such a right.
In this country, and especially in this" State, actions for injuries to the person occurring upon the high seas, even as between foreigners, have been allowed; but in the leading case, Gardener a. Thomas (14 Johns., 134), the distinction is taken by the court that the injury occurred without the actual or exclusive territory of any nation; and it may be said, in consonance with the principles here recognized, that a similar rule would apply where the injury is done in a country or place where there is no government or tribunal to afford redress. In our country, the principle of the reciprocal duties of obedience and protection equally applies. The citizen owes obedience to the general government, and the general government affords him protection as far as its constitutional power or limit extends. Beyond that, this reciprocal relation subsists between him and the government of the particular State of which, for the time being, he is a member, which in that respect has all the powers and attributes of a sovereign State ; and it is to that State that he trusts chiefly for the security of his person, through the operation of the laws it has enacted for his protection and benefit. If an assault is made upon his person, he has such remedy as the laws of the State provide, to which, for the time being, he belonged, and where the wrong was done him ; and as the act is not only an injury to him, but also a disturbance of the peace and good order of the people of that State, and as both considerations enter into and affect the civil action for damages, I think the action maintainable only in the State where the unlawful act was done.
Two cases cited upon the argument are not reconcilable with the conclusion here arrived at. It was held in Walls a. Thomas (2 Bibb., 458), in 1802, that though the injury was inflicted in the territory of Indiana, an action was maintainable in the court of Kentucky; but the decision was put upon the ground *331that the point was decided in Mostyn a. Fabrigas (1 Cowp.)— a clear misapprehension on the part of the court, as no such point arose in that case, or was passed upon.
In Smith a. Bull (17 Wend., 322), the action was for assault and battery, committed in Pennsylvania; but the right to maintain such an action in this State was conceded by the counsel for the plaintiff in error, and taken for granted by Mr. Justice Cowen, by whom the opinion of the court was delivered. The question considered and passed upon by the court was, whether the statute, which declared that actions for injury to the person should be tried in the county where the cause of action arose, applied to the Court of Common Pleas, where this action was brought, or was limited to the Supreme Court. If this case is to be considered as a precedent, and binding as an authority upon the point not taken nor inquired into, though involved, then it would be controlling upon the motion. But I do not think that it is. If a point is essential to the decision rendered, it will be presumed that it was duly considered, and that all that could be urged for or against it was presented to the court; but if it appears from the report of the case that it was not taken or inquired into at all, there is no ground for this presumption, and the authority of the case is proportionately weakened.
The learned Dr. Lieber, in his work on Legal Hermeneutics, defines a precedent in law to be a decision arrived at by a competent tribunal after a patient inquiry into all points bearing upon the subject decided; and certainly this case does not come up to such a definition: and he further remarks—" If we are convinced, after patient inquiry, which includes a thorough knowledge of the subject-matter, that we ought in justice to deviate from the former decision, we do wrong to perpetuate it;” that “ the most eminent jurists, such as Lord Mansfield, have acted upon this principle, and overruled what was wrong, though with great caution.”
After two days spent in the argument of this question, by most able counsel, involving the examination of every authority bearing upon the question that diligence or acuteness could suggest, and giving to it such further research as the limited time afforded me would permit, I feel that I come within this learned civilian’s requisition, and may assume the responsibility of refusing to adhere to, or be governed by, the authority of a case *332where the point I am now required to pass upon was taken for granted without any examination, either upon principle or authority. Having come to this conclusion, it becomes unnecessary to examine the other point discussed upon the motion.
A nonsuit must -be entered.